EXHIBIT 10.7
 
VICTORY ENERGY CORPORATION
NONSTATUTORY STOCK OPTION AGREEMENT
(Director)
 
1. Grant of Stock Option.  As of the Grant Date (identified in the Award Notice
attached hereto (the “Award Notice”), Victory Energy Corporation, a Nevada
corporation (the “Company”), hereby grants a Nonstatutory Stock Option (the
“Option”) to the Optionee (identified in the Award Notice), a non-Employee
Director of the Company, to purchase the number of shares of the Company’s
common stock, $0.001 par value per share (the “Stock”) identified in the Award
Notice (the “Stock”), subject to the terms and conditions of this agreement (the
“Agreement”) and the Victory Energy Corporation  2014 Long Term Incentive Plan
(the “Plan”) which is hereby incorporated herein in its entirety by reference
and is attached as Exhibit A.  The Option is not an “incentive stock option” as
defined in Section 422 of the Internal Revenue Code.
 
2. Definitions.  All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise specifically provided herein.  The Award
Notice sets forth meanings for various capitalized terms used in this Agreement.
 
3. Option Term.  The Option shall commence on the Grant Date (identified in the
Award Notice) and terminate on the date immediately prior to the tenth
(10th) anniversary of the Grant Date.  The period during which the Option is in
effect and may be exercised is referred to herein as the “Option Period.”
 
4. Option Price.  The Option Price per share of Stock is identified in the Award
Notice.
 
5. Vesting.  This Option may be exercised for the total number of shares Stock
subject to this Option in accordance with the Vesting Dates as follows as
selected and checked off by the Committee as follows: _____ (a) 33.3% on the
first anniversary of the Grant Date, 33.3% on the second anniversary of the
Grant Date and 33.4% on the third anniversary of the Grant Date or _____ (b)
100% on the second anniversary of the Grant Date provided that the Optionee is
continuously providing Services to the Company or an Affiliate through the
applicable Vesting Date.  The Stock may be purchased at any time after they
become vested, in whole or in part, during the Option Period; provided, however,
the Option may only be exercisable to acquire whole Stock.  The right of
exercise provided herein shall be cumulative so that if the Option is not
exercised to the maximum extent permissible after vesting, the vested portion of
the Option shall be exercisable, in whole or in part, at any time during the
Option Period.
 
6. Method of Exercise.  The Option is exercisable by delivery of a written
notice to the Secretary of the Company, at the address for notices to the
Company provided below, signed by the Optionee, specifying the number of shares
of Stock to be acquired on, and the effective date of, such exercise.  The
Optionee may withdraw notice of exercise of this Option, in writing, at any time
prior to the close of business on the business day preceding the proposed
exercise date.
 
 
1

--------------------------------------------------------------------------------

 
 
7. Restrictions on Exercise.  The Option may not be exercised if the issuance of
such Stock or the method of payment of the consideration for such Stock would
constitute a violation of any applicable federal or state securities or other
laws or regulations, including any laws or regulations or Company policies
respecting blackout periods, or any rules or regulations of any stock exchange
on which the Stock may be listed.
 
8. Termination of Service.  Voluntary or involuntary termination of the
Optionee’s Service to the Company and its Affiliates or any successor thereto
shall affect Optionee’s rights under the Option as follows:
 
(a) Death or Disability.  If Optionee’s Service is terminated by death or
Disability (as determined by the Committee at the time of such termination as a
member of the Company’s Board of Directors), then the vesting of the Option
shall be accelerated and the entire Option shall automatically become 100%
vested as of the date of such termination and shall expire 365 calendar days
after the date of such termination of employment to the extent not exercised by
Optionee or, in the case of death, by the person or persons to whom Optionee’s
rights under the Option have passed by will or by the laws of descent and
distribution or, in the case of Disability, by Optionee or Optionee’s legal
representative.  In no event may the Option be exercised by anyone after the
earlier of (i) the expiration of the Option Period or (ii) 365 days after the
date of Optionee’s death or termination of employment due to Disability.
 
(b) Other Termination or Voluntary Termination Prior to a Change in Control.  If
Optionee’s Service with the Company and its Affiliates is terminated for any
reason other than death or Disability, then (i) the non-vested portion of the
Option shall immediately expire on the date of termination of employment and
(ii) the vested portion of the Option shall expire to the extent not exercised 3
months after the date of such termination of employment.  The no event may the
Option be exercised by anyone after the earlier of(i) the expiration of the
Option Period or (ii) 3 months after the date of termination.
 
(c) Termination for Cause.  If Optionee is terminated for Cause all vested and
unvested Options shall immediately expire and shall not be exercisable.
 
(d) Change in Control.  Notwithstanding the vesting provisions in this
Agreement, in the event of a “Change in Control” of the Company, vesting of the
Option shall be accelerated and the entire Option shall automatically become
100% vested if the Optionee’s Service is involuntary terminated without Cause on
or within 12 months after the date of a Change in Control including the
non-election of the Optionee by the successor stockholders without Cause, and
the Option shall otherwise be affected as provided in the Plan.
 
9. Independent Legal and Tax Advice.  Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Stock acquired thereby.
 
 
2

--------------------------------------------------------------------------------

 
 
10. No Rights in Stock.  Subject to the terms of the Plan, Optionee shall have
no rights as a stockholder until the Optionee becomes the record holder of such
Stock, or upon a Change in Control, with respect to the Stock.
 
11. Investment Representation.  Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law.  Moreover, any stock
certificate for any Stock issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion.  Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Stock hereunder
to comply with any law, rule or regulation that applies to the Stock subject to
the Option.
 
12. No Guarantee of Services.  The Option shall not confer upon Optionee any
right to continued Service with the Company or any Affiliate.
 
13. Withholding of Taxes.  The Option is subject to all applicable federal,
state, or local tax (foreign or domestic).
 
14. General.
 
(a) Notices.  All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another.  Notices shall be effective upon receipt.
 
(b) Nontransferability of Option.  The Option granted pursuant to this Agreement
is not transferable other than by will or by the laws of descent and
distribution or by a qualified domestic relations order (as defined in Section
4l4(p) of the Internal Revenue Code).  The Option will be exercisable during
Optionee’s lifetime only by Optionee or by Optionee’s legal representative in
the event of Optionee’s Disability.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Optionee.
 
(c) Amendment and Termination.  No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.
 
(d) No Guarantee of Tax Consequences, Legal Consult.  The Company and the
Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
the Option.  The Optionee has been advised and been provided the opportunity to
obtain independent legal and tax advice regarding this Award including, without
limitation, with respect to the grant and exercise of the Option.
 
(e) Severability.  In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.
 
15. Counterparts: This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, as of the Grant Date has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.
 

 
VICTORY ENERGY CORPORATION



By: ________________________________
Name:
Title:


Address for Notices:


3355 Bee Caves Road, Suite 608
Austin, Texas  78746


Attention: Kenny Hill
     
OPTIONEE:


___________________________________
Signature



___________________________________
Printed Name
Address:   ___________________________
                   ___________________________
                   ___________________________

 
 
 
 
5

--------------------------------------------------------------------------------